                Case 2:18-cv-01840-JCC Document 56 Filed 05/18/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9       ERIC LILLYWHITE,                                   CASE NO. C18-1840-JCC
10                            Plaintiff,                    MINUTE ORDER
11             v.

12       AECOM et al.,

13                            Defendants.
14

15            The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Defendants’ motion for a continuance of the trial
18   date and remaining trial deadlines (Dkt. No. 39). The Court finds good cause to continue the trial
19   date and remaining trial deadlines, including the discovery deadline, due to the COVID-19 crisis.
20   The Court therefore GRANTS Defendants’ motion and ORDERS as follows:
21        1. The new trial date is October 5, 2020; 1
22        2. The discovery deadline is 100 days before the new trial date;
23        3. The dispositive motion deadline is 90 days before the new trial date;
24        4. The proposed pretrial order is due by September 25, 2020; and
25
     1
       The Court notes that given the realities of the COVID-19 crisis, it is possible that civil jury
26   trials will not be feasible by October 5, 2020.

     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
            Case 2:18-cv-01840-JCC Document 56 Filed 05/18/20 Page 2 of 2




 1     5. Proposed voir dire/jury instructions are due by October 2, 2020.

 2        DATED this 18th day of May 2020.

 3                                                       William M. McCool
                                                         Clerk of Court
 4
                                                         s/Tomas Hernandez
 5
                                                         Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 2
